Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bernardi  U.S. Pub. No. 2022/0107994, in view of Dowlatkhah et al., (hereinafter Dowlatkhah) U.S. Pub. No. 2018/0255110. 

As to claim 1, Bernardi teaches the invention as claimed, including a method at a first node for encoding a message for secure transmission to a second node comprising: 
receiving the message for transmission to the second node (par. 0157-0158, 0204-0205, 0329, 0360); 
fragmenting the message into a plurality of fragments, wherein each fragment is of a selected size (par. 0286, 0341-0342, 0356, 0412, 0458, 0530-0533); 
encoding separately each fragment of the plurality of fragments using Datagram Transport Layer Security (DTLS) (par. 0017, 0234, 0256-0257, 0336-0337, 0342).
However, Bernardi does not explicitly teach combining DTLS encoded fragments into a Stream Control Transmission Protocol (SCTP) message; and transmitting the message as a plurality of DTLS encoded fragments in the SCTP message to the second node.
Dowlatkhah teaches teach combining DTLS encoded fragments into a Stream Control Transmission Protocol (SCTP) message; and transmitting the message as a plurality of DTLS encoded fragments in the SCTP message to the second node (abstract, par. 0029-0033, 0046).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Bernardi and Dowlatkhah to provide an efficient system for encoding/decoding media stream tracks and for end-to-end encryption of the encoded data (Dowlatkhah, par. 0008).

As to claim 2, Bernardi teaches the invention as claimed, including the method according to claim 1, wherein the selected size of each fragment is less than or equal to 16,384 bytes (par. 0016, 0335, 0436, 0452-0453).

As to claim 3, Dowlatkhah teaches the invention as claimed, including the method of claim 1, wherein the combining the DTLS encoded fragments comprises appending the DTLS encoded fragments (abstract, par. 0029-0033, 0046).

As to claim 4, Bernardi teaches the invention as claimed, including the method according to claim 1 further comprising: in response to a handshake communication with the second node, receiving an indication from the second node that the second node is capable of combining a number of the DTLS encoded fragments (par. 0017, 0092, 0340-0342, 0352-0353).

As to claim 5, Bernardi teaches the invention as claimed, including the method according to claim 4 further comprising: receiving an indication indicating a maximum message size for the combined DTLS encoded fragments (par. 0017, 0092, 0340-0342, 0352-0353).

As to claim 6, Bernardi-Dowlatkhah teaches the invention as claimed, including the method according to claim 1 further comprising: prior to fragmenting the message, determining whether the second node is capable of receiving more than one fragment in the SCTP message; and transmitting the plurality of DTLS encoded fragments in the SCTP message to the second node, when the second node is capable of receiving the plurality of fragments in one SCTP message (Bernardi, par. 0017, 0092, 0340-0342, 0352-0353, Dowlatkhah, abstract, par. 0029-0033, 0046). 


Claims 7-20 have similar limitations as claims 1-6; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444